Title: To George Washington from William Sharpe, 1 September 1781
From: Sharpe, William
To: Washington, George


                  
                     Sir
                     Philadelphia Sepr 1st 1781
                  
                  I beg leave to call the attention of your Excellency for a moment to the State of North Carolina respecting a quantity of arms which I conceive essential for her immediate defence.
                  On the 26th of April last Congress gave the following order, "That the board of war cause the rampart muskets in their possession to be repaired and forwarded with all possible dispatch to the executives of Virginia and North Carolina a quantity not exceeding two thousand to each State charging to the said States respectively the value of the muskets with the expence of repairing and transporting them."
                  As Virginia was soon after invaded by a large body of the enemy, the first of those arms that could be repaired were sent to that state, which enabled her to support the Marquis so effectually as to oblige the enemy to retreat from the upper country.  The remainder of the old arms required so much repairing that it was impossible to get those intended for North Carolina forwarded as soon as could be wished.
                  About three weeks ago, when it was reported that Lord Cornwallis intended to come up the bay to Baltimore, on a request of the Govr of Maryland, five hundred of those arms intended for North Carolina were immediately sent down to Baltimore for the defence of the State.
                  There are now near one thousand muskets and I believe fifteen hundred cartouch boxes and a quantity of fixed amunition ready for transportation to North Carolina.  On the application of Genl Knox, the board of war reported and Congress concurred therewith yesterday that those arms should be forwarded to the southern army and be subject to the disposal of the Commander in Chief or the commanding officer of the Southern department, the order of the 26th of April notwithstanding.
                  North Carolina is so destitute of arms, the cause of which need not now be enumerated, that she is not able to arm one third of the new levies raised in the state, nor can she arm her Militia to any considerable amount.
                  The order of the 26. of April with all the ulterior proceedings and stages of this business have been accurately communicated to the State by her delegates here and it has reason to expect those arms &c. are, by this time on the way.
                  Your Excellency will therefore easily concieve how painful and disagreeable the resolution of yesterday will be when the government is informed of it.
                  I have thought it my duty to inform you of these circumstances and beg leave to add, an assurance that myself and the State which I have the honor to represent have entire confidence in your abilities and disposition to support and defend every State in the union.  With the highest respect & esteem I have the honor to be, Your Excellencys Most Obedient Humble Servant
                  
                     Wm Sharpe
                  
               